Citation Nr: 9912134	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction 
not otherwise specified and psychological factors affecting 
physical condition, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of February 1997 from the Jackson, 
Mississippi, Regional Office (RO).  This appeal was the 
subject of a previous Board remand in March 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's psychiatric disorder is productive of 
considerable social and industrial impairment.


CONCLUSION OF LAW

The schedular requirements for a 50 percent rating for the 
veteran's service-connected psychiatric disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, 4.7, Diagnostic Code 9413 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for his 
service-connected disability is well grounded.  After a 
review of the evidentiary picture and his assertions, the 
Board finds that the facts pertinent to the claim have been 
developed to the extent possible and there is no further 
statutory duty to assist under 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (1998).

The veteran's service-connected psychiatric disorder is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 9413 of the Schedule for Rating Disabilities.  38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When a 
reasonable doubt arises regarding the degree of disability or 
any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Effective in November 1996, the rating criteria several 
diagnostic codes of the Schedule for Rating Disabilities was 
amended.  Prior to November 1996, the veteran's psychiatric 
disorder, classified as a psychogenic gastrointestinal 
reaction, was evaluated under diagnostic code 9410.  
Diagnostic code 9410 provides for the evaluation of other and 
unspecified neuroses.  Under diagnostic code 9410, a 30 
percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating evaluation is available 
where the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.

In Hood v. Brown, 4 Vet.App. 301 (1993) the United States 
Court of Veterans Appeals for Veterans Claims (Court) 
concluded that the term "definite" was qualitative in 
character.  In an opinion dated in November 1993, the 
Department of Veterans Affairs (VA) General Counsel held that 
"definite" should be construed as "distinct, unambiguous 
and moderately large in degree."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).

The veteran's psychiatric disability is currently diagnosed 
as an anxiety disorder not otherwise specified and 
psychological factors affecting physical condition evaluated 
under diagnostic code 9413.  In the amended version of 38 
C.F.R. § 4.132, a somatoform disorder is rated under 
Diagnostic Code 9421.  Under the revised rating criteria, a 
30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is available under the Schedule when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Since the schedular criteria changed during the appeal prior 
to a final Board decision on the issue, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).

When two diagnoses are presented, one organic and the other 
psychological or psychoneurotic, covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation is assigned, under the appropriate 
diagnostic code determined to represent the major degree of 
disability.  See 38 C.F.R. § 4.126(d) (as amended Nov. 1996); 
38 C.F.R. § 4.132, Diagnostic Code 9502, n.2 (prior to 
amendment).  The organic aspects of the disability may be 
rated by analogy to a duodenal peptic ulcer, or a hiatal 
hernia. 38 C.F.R. § 4.20.

Diagnostic Code 7305 provides a 20 percent evaluation for 
duodenal ulcer with continuous moderate symptoms or severe 
symptoms averaging 10 days duration two or three times a 
year; a 40 percent evaluation is warranted for moderately 
severe symptoms with impairment of health, manifested by 
anemia and weight loss. A 60 percent rating is appropriate 
where the ulcer symptoms are severe with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

Esophageal reflux is most analogous to the symptomatology 
produced by a hiatal hernia.  Under Diagnostic Code 7346, a 
10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistent 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all productive of a considerable impairment of health.  
Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health 
warrants a 60 percent evaluation.

A VA gastrointestinal examination was conducted in July 1996.  
At that time the veteran complained of frequent heartburn 
with regurgitation and that he vomited a lot.  He reported 
that this has been going on since he was in the service.  The 
examination showed that the veteran was five feet six inches 
tall.  He weighed 200 pounds, which was his maximum weight 
over the prior year.  The abdomen was slightly protuberant 
without organomegaly or masses.  There was mild tenderness in 
the epigastric area.  There was no rebound tenderness.  Bowel 
sounds were normoactive.  The results of a March 1996 barium 
enema were reviewed and the findings showed no abnormality.  
The examiner indicated that the results of a March 1996 upper 
gastrointestinal series was attached.  The diagnoses were 
history of constipation and reflux esophagitis by history.

An August 1996 report of contact between the RO and a VA 
medical facility is to the effect that there was no record of 
an upper gastrointestinal series.

The report of a July 1996 psychiatric examination indicates 
that the veteran served as a machine gunner during World War 
II, and had engaged in combat.  He reported that he had no 
history of actually being treated by a psychiatrist and that 
starting in 1945 he could not sleep, his stomach hurt, and 
that he was vomiting.  He reported that he had seen various 
doctors for his "nerves," and that when he first saw his 
family doctor that he was informed that he was too nervous to 
be a carpenter and needed to do something quiet like go to 
the country and work on a farm, which the veteran stated he 
did.

The veteran stated that at the time of the examination that 
he was still pretty nervous, and had trouble sleeping, that 
he can't get things off his mind, and that he has a nervous 
stomach.  He had no history of hallucinations, homicidal or 
suicidal ideation, or drug or alcohol abuse.  The veteran was 
described as a well developed, overweight, appropriately 
dressed, adequately groomed male who exhibited no unusual 
motor activity.  Speech was unremarkable with no flight of 
ideas or looseness of associations.  Mood was mildly 
depressed and anxious, as was his affect.  Remote, recent and 
immediate recall was good.  The report indicates that the 
veteran gave an approximately 50-year history of 
psychological factors affecting his physical condition.  
Although he appeared to be mildly depressed, the examiner 
stated that the symptoms did not appear to be significant 
enough to satisfy psychiatric diagnostic criteria.  The 
diagnosis provided was psychological factors affecting 
physical condition.

The veteran received intermittent treatment at VA and private 
facilities in 1996 and 1997 for several problems including 
gastrointestinal complaints.

A VA psychiatric examination was conducted in February 1997.  
The veteran stated that he didn't sleep well, he vomited a 
lot, had heartburn, became nervous, shook, his hands cramped, 
he had spells, felt weak, feet like he is going to faint, his 
hands sweat, his heart fluttered, he got short of breath, he 
isolated himself, and his nervousness makes his stomach pain 
and nausea worse.  He denied a history of head injury, 
stroke, seizures, hallucinations, homicidal or suicidal 
thoughts, or drug or alcohol abuse.  

The veteran was described as a well-developed, well-
nourished, appropriately dressed, adequately groomed male who 
exhibited no unusual motor activity.  Speech was fluent 
without flight of ideas or looseness of associations.  Mood 
was euthymic.  Affect was appropriate.  He denied 
hallucinations and delusions.  He denied homicidal or 
suicidal thoughts.  Judgment to avoid common danger was good.  
His insight was fair.  He was precisely oriented to person, 
place, situation and time.  Remote, recent, and immediate 
recall was good.  The report indicates that the veteran 
provided a history of atypical anxiety and gastrointestinal 
discomfit, which appeared to be exacerbated by mental status.  
The diagnosis was anxiety disorder, not otherwise specified 
and psychological factors affecting physical condition.  

The report of an August 1998 VA upper GI series demonstrated 
a small hiatal hernia was present and gastroesophageal 
reflux.  The gastric antrum appeared spastic, but no definite 
abnormalities of the antrum were seen.  The duodenum appeared 
normal.  The impression was of a hiatal hernia with 
gastroesophageal reflux, and spasticity of the gastric 
antrum.  

A September 1998 report from the Chief of the GI section of 
the VA Medical Center in Jackson, Mississippi has been 
associated with the claims folder.  The report indicates that 
the veteran had a long history of vague gastrointestinal 
symptoms.  Upon a careful, focussed interview, the physician 
indicated that the major GI problem was gastroesophageal 
reflux.  An upper GI series was noted to disclose the 
presence of a small hiatal hernia with free GE reflux.  No 
other lesions were found nor any esophageal strictures.  The 
veteran was noted to be coping with his situation with, in 
the examiner's opinion, inadequate treatment.  The impression 
was of a small hiatal hernia, and gastroesophageal reflux 
disease.

A VA psychiatric examination was conducted in October 1998.  
At that time the veteran reported that that he became really 
upset and nervous, and that he sat around and dropped off to 
sleep.  He reported a lot of trouble with heartburn, that he 
was unable recall names and that he gets turned around in 
places.  He reported that he gets turned around in the woods 
a lot, but not in his own hometown.  He frequently misplaced 
items.  He forgets to turn off appliances in his house.  He 
didn't sleep well, and had nervous spells.  He reported 
trouble with heart burn.  The veteran stated that he had had 
been married for and fathered two children.  He was retired 
from a 37 year job at a clothing store.

The examination showed that the veteran's speech was fluent 
without flight of ideas or looseness of associations.  His 
mood was mildly anxious, as was his affect.  He denied 
hallucinations.  He expressed no identifiable delusions.  He 
denied homicidal and suicidal thoughts.  Judgment to avoid 
common danger was good.  Abstracting ability was adequate.  
Insight was fair.  He was oriented to person, place 
situation, and time.  Remote, recent, and immediate recall 
was good.  The examiner stated that the veteran gave a 
history of anxiety.  He also experienced gastrointestinal 
discomfort, which is at least part of the time exacerbated by 
episodes of anxiety.

The diagnosis provided was anxiety disorder not otherwise 
specified and psychological factors affecting physical 
condition, and was assigned a global assessment of 
functioning (GAF) score of 60.  

A GAF of 60 indicates moderate symptoms, for example flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, for example few friends, conflicts with peers or 
co-workers per the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), of the American 
Psychiatric Association.

The current medical evidence does not show any material 
weight loss, anemia, hematemesis or melena, or other symptom 
combinations productive of severe impairment of health.  As 
such, the Board is satisfied that the veteran's psychiatric 
disorder represents the major degree of disability.

In this regard, the evidence reflects that the veteran is 
experiencing significant problems resulting from his service-
connected psychiatric disorder.  The July 1996 examination 
showed that the veteran was reportedly pretty nervous, and 
had trouble sleeping, that he can't get things off his mind, 
and that he has a nervous stomach.  Additionally, he was 
described as mildly depressed and anxious.  His affect was 
anxious.

The recent VA examination reports indicate that he gets 
really upset and nervous, and that he sat around and dropped 
off to sleep.  He has reported a lot of trouble with 
heartburn, that he can't recall names and that he gets turned 
around in places.  He reported that he vomited a lot.  His 
nervousness sometimes made his stomach pain worse. He was 
mildly anxious.  His current GAF score is 60.  

It is the Board's judgment that these findings, when viewed 
in conjunction with all of the evidence of record, 
demonstrate that the degree of impairment resulting from the 
service-connected psychiatric disorder more nearly 
approximates the criteria for the next higher evaluation 
under the criteria in effect prior to November 1996.  
38 C.F.R. § 4.7.  Accordingly, a rating of 50 percent is 
warranted for definite impairment of social and industrial 
adaptability. 

However, this same evidence does not demonstrate that a 
rating in excess of 50 percent is warranted.  The recent 
examination reports indicate that he denied a history of 
hallucinations, homicidal or suicidal thoughts, or drug or 
alcohol abuse.  The veteran's was described as a well-
developed, well-nourished, appropriately dressed, adequately 
groomed male who exhibited no unusual motor activity.  Speech 
was fluent without flight of ideas or looseness of 
associations.  Mood was euthymic.  Affect was appropriate.  
He was precisely oriented to person, place, situation and 
time.  Remote, recent, and immediate recall was good. 

The evidence does not establish that the veteran is suffering 
from suicidal ideation, obsessive rituals which interfere 
with routine activities, speech intermittently illogical, or 
irrelevant, near continuos panic, or other symptoms required 
for a 70 percent evaluation under the relevant diagnostic 
code as amended in November 1996.

Nor does the evidence demonstrate psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment, as is required 
by the criteria in effect prior to November 1996.  The Board 
specifically notes that the evidence of record demonstrates 
that the veteran was employed for over 37 years by a clothing 
store. 

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Part 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, there are no 
provisions, which establish a basis for a higher rating.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).


ORDER

Entitlement to an increased disability rating of 50 percent 
for anxiety reaction not otherwise specified and 
psychological factors affecting physical condition is granted 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

